                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARI KRESCH AND 1-800-LAW-FIRM,
PLLC                                               Case No. 18-11219

             Plaintiffs,                           SENIOR U.S. DISTRICT JUDGE
v.                                                 ARTHUR J. TARNOW

DAVID PRINCE AND THE LAW OFFICES                   U.S. MAGISTRATE JUDGE
OF PRINCE AND ASSOCIATES, LLC                      DAVID R. GRAND

             DEFENDANTS.
                                        /

OPINION AND ORDER DENYING IN PART DEFENDANT’S MOTION TO DISMISS THE
 AMENDED COMPLAINT [8] AND DENYING AS MOOT DEFENDANT’S MOTION TO
                DISMISS [4] THE ORIGINAL COMPLAINT

      This is a breach of contract and fraud in the inducement suit brought by a

Michigan lawyer and his law firm against a Florida lawyer and his law firm.

Plaintiffs seeks to recover damages from Defendants’ alleged breach of a Joint

Venture Agreement signed between them on April 4, 2013. Defendant David

Prince has raised several defenses in his motion to dismiss. The Court will deny

the jurisdictional components of the motion to dismiss and schedule a hearing on

the remaining defenses raised by Mr. Prince.

                  FACTUAL AND PROCEDURAL BACKGROUND

      Plaintiffs’ First Amended Complaint provides the following facts.

Plaintiff, Ari Kresch, is a citizen of Michigan. (Compl. ¶ 1). Plaintiff, 1-800-Law


                                    Page 1 of 10
Firm, of which Mr. Kresch is CEO, has its principal place of business in

Michigan. (Id. at ¶ 2). Defendant, David Prince, is a citizen of Florida. (Id. at ¶

3). The Law Office of Prince and Associates, LLC, has its principal place of

business in Florida. (Id. at ¶ 4). Plaintiffs and Defendants entered into a Joint

Venture Agreement on April 4, 2013. (Id. at ¶ 10). The agreement was signed in

Michigan and provided for a trial period of 12-months. (Id. ¶¶ 10, 12). The

agreement assigned various responsibilities to each law firm, and it called for

revenue sharing between the law firms. (Id. ¶¶ 13-15). The agreement was short-

lived, however, and failed to generate revenue. (Id. ¶ 15).

      During the brief course of this partnership, Plaintiffs advanced

$470,213.34 towards Defendants’ operations. (Id. ¶ 16). Mr. Kresch also

provided a personal loan to Mr. Prince in the amount of $25,000. (Id. ¶ 17).

      On April 17, 2018, Plaintiffs filed suit to collect these debts. [Dkt. # 1].

Defendant Prince filed a Motion to Dismiss [5] on February 21, 2019. Plaintiff

filed an Amended Complaint on March 11, 2019. Defendant Prince filed a

Motion to Dismiss the Amended Complaint [8] on May 1, 2019. On July 16,

2019, the Court issued an Order for Defendants to Show Cause why the Court

Should Not Strike Defendants’ Motion to Dismiss [12], because Mr. Prince,

though an attorney, is not admitted to practice in the Eastern District of Michigan

and thus cannot represent a corporate defendant. In his August 6, 2019 Reply


                                    Page 2 of 10
brief [14], Mr. Prince explained that since The Law Offices of Prince and

Associates was dissolved in 2015, it cannot retain corporate counsel. (Dkt. # 14,

pg. 1). The Court therefore will construe Mr. Prince’s Motion to Dismiss to

pertain to his own defense only.

       The Motion to Dismiss the Amended Complaint [8] is fully briefed. The

Court finds the jurisdictional portions of the motion suitable for determination

without a hearing in accord with Local Rule 7.1(f)(2). It will conduct a hearing

on the remaining portions of the motion on Wednesday January 22, 2020 at 3:00

P.M.

                             STANDARD OF REVIEW

       Defendant Prince moves to dismiss Plaintiffs’ claims for lack of subject

matter jurisdiction pursuant to FED. R. CIV. P. 12(b)(1) and lack of personal

jurisdiction pursuant to FED. R. CIV. P. 12(b)(2).

       A Rule 12(b)(1) challenge to subject matter jurisdiction takes the form of

a facial attack or a factual attack. Defendant makes a factual attack, which means

that it challenges “the factual existence of subject matter jurisdiction.”

Cartwright v. Garner, 751 F.3d 752, 759-60 (6th Cir. 2014). Accordingly,

Plaintiffs’ factual allegations do not get the benefit of the presumption of

truthfulness, and the Court may “weigh the evidence and satisfy itself as to the




                                    Page 3 of 10
existence of its power to hear the case.” United States v. Ritchie, 15 F.3d 592,

598 (6th Cir. 1994).

        On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the

Court must consider affidavits and pleadings in the light most favorable to the

plaintiff. Serras v. First Tenessee Bank Nat. Ass’n, 875 F.2d 1212, 1214 (6th Cir.

1989). Plaintiff bears the burden of “making a prima facie showing that personal

jurisdiction exists.” Id. The district court should not weigh “the controverting

assertions of the party seeking dismissal.” Air Products and Controls, Inc. v.

Safetech Intern., Inc., 503 F.3d 544, 549 (6th Cir. 2007) (quoting Theunissen v.

Matthews, 935 F.2d 1454, 1459 (6th Cir, 1991). Nevertheless, a defendant who

disputes the facts underlying personal jurisdiction “can invoke the court’s

discretion to order a pretrial evidentiary hearing on those facts.” Serras, 875 F.2d

at 1214.

                                     ANALYSIS

   I.      Subject Matter Jurisdiction

   Plaintiffs bring this suit in federal court pursuant to 28 U.S.C, § 1332. In order

to exercise diversity jurisdiction over a dispute, the Court must satisfy itself that

complete diversity among the parties exists, and that the amount on controversy

is at least $75,000. Taking the pleadings as true, the suit is one between a

corporate and an individual citizen of Michigan and a corporate and an individual


                                     Page 4 of 10
citizen of Florida. On its face, the suit is clearly one between “citizens of different

states.” § 1332(a)(1).

   Nevertheless, Rule 12(b)(1) requires the Court to look beyond the pleadings

to investigate the source of its jurisdiction. Defendant admitted in his Motion to

Dismiss that his law firm, the Law Offices of Prince & Associates, L.L.C.

(“TLOOPA”) was “a Florida limited liability.” (Dkt. # 8, pg. 10). He argues,

however, that the ownership of non-party Jason Searns over TLOOPA spoils

diversity. In his reply brief, Defendant stated that Jason Searns was in fact a

partner of Defendant TLOOPA, and thus his citizenship was relevant for

determining whether complete diversity of citizenship existed. See Carden v.

Arkoma Associates, 494 U.S. 185 (1990) (holding that the citizenship of even

limited partners matters for purposes of determining where a partnership is

domiciled). Defendant closed his argument by observing that Plaintiff presented

no evidence that Jason Searns is not a citizen of Michigan.

   The Court is unclear of the relevance of Jacob Searns to the jurisdictional

question because nowhere in the briefing do the parties make clear where he is

domiciled. The corporate organization of TLOOPA is also unclear, likely because

it is unrepresented. That being said, “subject-matter jurisdiction, because it

involves a court's power to hear a case, can never be forfeited or waived.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006). If Defendants actually


                                      Page 5 of 10
demonstrate that TLOOPA is a partnership whose citizenship is determined by

the citizenships of its partners, that Mr. Searns is a partner, and that Mr. Searns

is a citizen of Michigan, the Court will revisit the issue of subject matter

jurisdiction. For now, however, the fact that TLOOPA is organized and

apparently headquartered in Florida, according to Florida law, is sufficient to

indicate that the complete diversity requirement of § 1332(a) is met.

   The amount in controversy threshold of $75,000 is also met. Defendant argues

that because only $25,000 is at stake between Plaintiff Ari Kresch and Defendant

David Prince, personally, the Court has no jurisdiction over that matter. Plaintiffs,

however, seek to pierce the corporate veil and hold Defendant Prince personally

liable for the $470,213.34 they advanced to TLOOPA. “A single plaintiff may

aggregate his separate claims against a single defendant, but ‘[t]he traditional

judicial interpretation…has been from the beginning that the separate and distinct

claims of two or more plaintiffs cannot be aggregated in order to satisfy the

jurisdictional amount requirement.’” Naji v. Lincoln, 665 F. App'x 397, 401 (6th

Cir. 2016) (quoting Snyder v. Harris, 394 U.S. 332, 335 (1969)).

   The Court certainly has jurisdiction over the loan to TLOOPA. Whether it

should also exercise supplemental jurisdiction over the $25,000 personal loan

between Mr. Kresch and Mr. Prince is a different matter, especially since it

appears that the personal loan is the only basis for Mr. Kresch’s standing in the


                                     Page 6 of 10
suit. Where complete diversity is present and at least one named Plaintiff satisfies

§ 1332(a)’s amount in controversy requirements, courts can exercise

supplemental jurisdiction over claims of other plaintiffs that do not meet the

amount in controversy requirement. Exxon Mobil Corp., v. Allapattah Services,

Inc., 545 U.S. 546, 549, 559 (2005). Such claims are subject to 28 U.S.C. § 1367,

which has been interpreted to require district courts to hear claims over which it

would not otherwise have jurisdiction, if those claims arise out of a common

nucleus of operative facts with those claims over which it does have jurisdiction.

Soliday v. Miami County, Ohio, 55 F.3d 1158, 1165 (6th Cir. 1995) (quoting

United Mine Workers of America v. Gibbs, 282 U.S. 715 (1966)). Since this issue

has not been briefed, the Court invites the parties to file supplemental briefing on

whether or not the $25,000 personal loan and the $470,213.34 business loan arise

from a common nucleus of operative facts.

   II.    Personal Jurisdiction

   “A federal court may only exercise personal jurisdiction in a diversity case if

such jurisdiction is (1) authorized by the law of the state in which the court sits;

and (2) is otherwise consistent with the Due Process Clause of the Fourteenth

Amendment.” Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003). The facts

that form the basis of this suit—Defendants’ alleged contract with Plaintiffs—are

the same facts that form the basis of the Court’s personal jurisdiction over


                                     Page 7 of 10
Defendant Prince. There is therefore an “affiliation between the forum and the

underlying controversy,” and the Court’s inquiry is one of specific, or limited,

jurisdiction, not general jurisdiction. Goodyear Dunlop Tires Operations, S.A. v.

Brown, 564 U.S. 915, 919 (2011).

   The first prong of the analysis asks whether Michigan courts would have

jurisdiction over Mr. Prince. Michigan’s long arm statute provides for limited

personal jurisdiction over individuals who transact business in the state. M.C.L.

§ 600.705(1). Plaintiffs have pled that Mr. Prince entered into the Joint Venture

Agreement in Michigan, and, absent proof to the contrary, they have pled

sufficient grounds for the Court to exercise personal jurisdiction over Mr. Prince.

   The second prong of the analysis asks whether such an exercise of personal

jurisdiction is constitutional, “The Due Process Clause of the Fourteenth

Amendment constrains a State’s authority to bind a nonresident defendant to a

judgment of its courts.” Walden v. Fiore, 571 U.S. 277, 283 (2014). In order to

be subject to the Court’s authority, “the nonresident generally must have “certain

minimum contacts ... such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’” Id. (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The Sixth

Circuit has provided a three-part test for determining whether a district court can

constitutionally exercise specific personal jurisdiction.


                                     Page 8 of 10
      (1) “the defendant must purposefully avail himself of the privilege of
      acting in the forum state or causing a consequence in the forum state;” (2)
      “the cause of action must arise from the defendant's activities there;” and
      (3) “the acts of the defendant or consequences caused by the defendant
      must have a substantial enough connection with the forum state to make
      the exercise of jurisdiction over the defendant reasonable.” Youn, 324 F.3d
      at 418 (quoting Southern Machine Co. v. Mohasco Industries, Inc., 401
      F.2d 374, 381 (6th Cir.1968))


   Plaintiffs easily meet their burden under this test. First, the complaint alleges

that Defendant came to Michigan to enter into a business relationship with a

Michigan entity. The pleadings allege that he availed himself of this partnership

to borrow money for TLOOPA. Second, the cause of action arises from the

deterioration of that relationship and Mr. Prince’s alleged failure to repay that

money. Third, by partnering his law firm with a Michigan law firm, Mr. Prince

entered into 12-month trial relationship with a Michigan law firm, contemplating

a division of labor that would necessarily entail cooperation between Florida and

Michigan attorneys and their staff on Florida and Michigan cases. (See Dkt. 1-

1). It would not be unreasonable for Mr. Prince to expect that he could be sued in

Michigan if he were alleged to have violated the agreement. The Court can

therefore exercise personal jurisdiction over Mr. Prince in the resolution of this

matter.




                                    Page 9 of 10
                                 CONCLUSION

      As a final matter, the Court finds that Defendant’s first Motion to Dismiss

[5] is now moot. See KBT Group, LLC v. City of Eastpointe, No. 18-10409 (E.D.

Mich. Apr. 10, 2019) (Tarnow, J.) (explaining that since an amended complaint

supersedes the original complaint, a motion to dismiss the original complaint is

moot). Having resolved the jurisdictional issues with Defendants motions under

Rule 12(b)(1) and 12(b)(2), the Court will schedule a hearing on the remaining

elements of Defendant’s Motion to Dismiss [8], specifically the portions of the

Motion governed by Rule 12(b)(6) and Rule 12(b)(7).

      Accordingly,

      IT IS ORDERED that Defendant David Prince’s Motion to Dismiss the

Amended Complaint [8] is DENIED IN PART as specified above. The remaining

components of the Motion to Dismiss the Amended Complaint [8] will be

adjudicated following a hearing, which will be scheduled for Wednesday, January

22, 2020 at 3:00 P.M.

      IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss [5] is

DENIED AS MOOT.

      SO ORDERED.

                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: September 12, 2019             Senior United States District Judge


                                  Page 10 of 10
